Citation Nr: 0430527	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-02 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946 and from May 1949 to July 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision rendered by the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Thereafter, the 
claims file was returned to his local RO in New York, New 
York.
 
In October 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  


REMAND

In September 2004, after the case was forwarded to the Board, 
the veteran submitted a timely request for a videoconference 
hearing before a Member of the Board.  

As videoconference hearings are scheduled by the RO, this 
case is REMANDED for the following:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board in accordance with 
applicable procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




